    Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 1 of 9 PageID #: 244




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

RICKY L. MADDIX,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )           No. 2:20-cv-62-SRC
                                                  )
CORIZON MEDICAL SERVICE, et al.,                  )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon review of an amended complaint filed by plaintiff

Ricky L. Maddix, inmate registration number 505588. For the reasons explained below, the

Court will deny plaintiff’s motion for leave to proceed in forma pauperis pursuant to 28 U.S.C. §

1915(g), and will dismiss this action without prejudice to the filing of a fully-paid complaint.

The Court will also deny plaintiff’s motion seeking an indefinite stay of this action.

                                               Background

        The background of this case is fully set forth in this Court’s November 30, 2020

Memorandum and Order. However, following is a brief recitation. Plaintiff is a Missouri State

prisoner who has, on three or more prior occasions while incarcerated, brought an action or

appeal in federal court that was dismissed on the grounds it was frivolous or failed to state a

claim upon which relief may be granted. 1 He is therefore subject to 28 U.S.C. § 1915(g). He

initiated this action on October 6, 2020 by filing what was liberally construed as a complaint




1
   See Maddix v. Fleming, et al., No. 4:94-cv-2301-JCH (E.D. Mo. Dec. 29, 1994) (dismissed as
frivolous); Maddix v. George, No. 4:97-cv-1191-DBB (W.D. Mo. Feb. 12, 1998) (dismissed for failure to
state a claim); Maddix v. George, No. 98-1766 (8th Cir. May 6, 1998) (frivolous appeal); Maddix v.
Bartlett, No. 4:98-cv-252-ODS (W.D. Mo. May 26, 1998) (dismissed as frivolous).
    Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 2 of 9 PageID #: 245




filed pursuant to 42 U.S.C. § 1983 against Corizon Health (“Corizon”). 2 He neither paid the

filing fee, nor filed a fully-completed Application to Proceed in District Court Without Prepaying

Fees or Costs that was accompanied by the trust account statement required by 28 U.S.C. §

1915(a)(2).

        On November 30, 2020, the Court entered an order giving plaintiff the opportunity to file

an amended complaint. The Court also directed plaintiff to either pay the $400 filing fee or file a

fully-completed Application to Proceed in District Court Without Prepaying Fees or Costs,

accompanied by the required trust account statement. In that order, the Court clearly explained,

inter alia, that plaintiff was subject to 28 U.S.C. § 1915(g), and would therefore be eligible to

proceed in forma pauperis only if his allegations established that he is under imminent danger of

serious physical injury. After seeking and being granted additional time, plaintiff filed an

amended complaint on March 23, 2021.

                                           The Amended Complaint

        Plaintiff filed the amended complaint pursuant to 42 U.S.C. § 1983 against the Missouri

Department of Corrections (“MDOC”) and Corizon, and against the following forty-eight (48)

MDOC and Corizon employees in their official and individual capacities: Anne Precythe, Kayla

Nivert, Laurel Raines, Theodore Collins, Scott Weber, Amanda Lake, Valerie Helm, Andrea

White, Amy Goosey, Michael Smith, Rhonda Burge, Kristie Ames, Kerry Kindle, Jane Wells,

Jerry Lovelace, Ruanne Stamps, J. Cofield, Jenny Meehan, Elizabeth Baken, Lauren Trustee,

Jeremy Trustee, Dorothy Bartells, Kimberly Burgette, Shirley Crum, Robert Gillespie, Marita


2
  Plaintiff’s initial filing amounted to a motion under Rule 65 of the Federal Rules of Civil Procedure,
seeking ex parte injunctive relief against Corizon. However, plaintiff submitted neither an affidavit nor a
complaint of any kind, as required in order for this Court to issue the relief he sought. As explained in the
Court’s November 30, 2020 order, plaintiff’s filing was liberally construed as complaint filed pursuant to
42 U.S.C. § 1983, and he was given the opportunity to file an amended complaint.


                                                     2
    Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 3 of 9 PageID #: 246




Jenness, Lori Langwell, Douglas Macdonald, Heather McCain, Heather Miller, Kim Klien, Tina

Neer, Jobea Parker, Sheila Guilford, Marieta Robertson, Kimberly Young, William

Winklemeyer, Troy Bartlet, Jeana Williams, Carol Backie, Andrea Crader, Denita Fox, Michelle

Kirby, Joyce Milness, Lisa Pogue, Frank Gettimier, Captain Coswell, and Casey Lea.

        Plaintiff filed the amended complaint on behalf of himself and one Byron Webster, a

fellow inmate. Also, within the amended complaint, plaintiff indicates he brings some claims on

behalf of himself and the inmate population as a whole. Plaintiff’s attempt to bring claims on

behalf of others will be addressed, infra. As an additional matter, the Court notes that plaintiff

filed the amended complaint against fifty (50) defendants, and he asserts multiple unrelated

claims against them. That is an impermissible pleading practice, see Fed. R. Civ. P. 20(a)(2), and

in its November 30, 2020 order, the Court specifically cautioned plaintiff to avoid it.

Nevertheless, rather than direct plaintiff to file a second amended complaint, the Court will

thoroughly review the amended complaint to discern whether it contains any allegations that

establish plaintiff is under imminent danger of serious physical injury, as required for him to be

allowed to proceed in forma pauperis in this action.

        In the amended complaint, plaintiff claims the defendants were deliberately indifferent to

his serious medical needs, in violation of his rights under the Eighth and Fourteenth

Amendments. 3 He also claims the defendants are liable to him for violations of the Americans

with Disabilities Act (“ADA”), and the Health Insurance Portability and Accountability Act

(“HIPPA”). He seeks only monetary relief. Condensed and summarized, plaintiff’s allegations

are as follows.




3
 Because plaintiff is a convicted and sentenced state prisoner, his claims of deliberate indifference arise
under the Eighth Amendment.
                                                    3
 Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 4 of 9 PageID #: 247




       In 2016, plaintiff was diagnosed with chronic kidney disease and was not provided with

proper treatment, resulting in progression of his condition. Plaintiff identifies the responsible

defendants as Corizon, Lovelace, Cofield, and Winklemeyer. The prison provides plaintiff with a

renal diet. However, plaintiff believes it is not a true renal diet, and is therefore detrimental to his

health. Plaintiff further claims the prison canteen does not offer items appropriate for those on a

renal diet. In 2018, plaintiff suffered a heart attack because Stamps, Gillespie, Wells and Crum

previously dismissed his complaints of chest pain as heartburn or indigestion.

       At an unspecified time in the past, plaintiff became confined to a wheelchair because

Corizon, Precythe, Lovelace, Stamps, Raines, Cofield, Lake, Pogue, Nivert, Collins, Smith and

the MDOC failed to provide spinal surgery. In 2018, plaintiff requested that wheelchair ramps be

installed for his use and the use of other wheelchair-bound inmates in housing units, and near a

fire exit. Ramps were not installed in the housing units, and the ramp that was installed near the

fire exit was inadequate. Plaintiff is unable to participate in all of the recreation, rehabilitative

and educational programs offered at the prison, and his request to be provided a full-time

assistant to push him around in his wheelchair was denied, in violation of the ADA.

       Plaintiff once asked Stamps to order physical therapy for his back, but she ordered

physical therapy for his neck instead. She denied his request for sessions with a physical

therapist, and instead gave him a graph of exercises. Plaintiff fell while performing physical

therapy exercises. One month later he experienced pain in his hips and back, but Raines refused

his request for an MRI.

       Gettimier once refused to use soft restraints on plaintiff and instead used iron restraints

that were uncomfortable. In the past, plaintiff was exposed to COVID-19 when infected

prisoners were brought to the infirmary. On or about July 16, 2020, plaintiff suffered a heart



                                                   4
 Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 5 of 9 PageID #: 248




attack as a result of a medical procedure that caused clots to form in his arm. On or about

November 25, 2020, Lea refused to allow plaintiff to go to dialysis, and reported that he had

refused treatment. The following day, plaintiff was taken to the hospital with complaints of

shortness of breath. The hospital did not allow plaintiff to have soft restraints, and plaintiff was

required to wear restraints while showering.

        A “cath placement” and fistula repair procedure that was scheduled for September 28,

2020 was cancelled to be rescheduled after plaintiff complained about the condition of the room.

(ECF No. 20 at 39). He identifies the reason for the procedure as concern regarding the results of

an August 25, 2020 pharmacologic stress test. Plaintiff avers that since that time he was “placed

on a medicine supposedly for his heart.” Id. He claims “the charge nurse along with the doctor”

know that delaying the procedure is detrimental to his health, but he offers no facts in support of

that statement. Id. Plaintiff does not allege he has been told by a medical professional that

delaying the procedure or taking heart medication is detrimental to his health, nor does he allege

facts that would support such a conclusion.

        Plaintiff claims Winklemeyer discussed his medical problems in the presence of others,

thereby violating his rights under HIPPA. Finally, plaintiff claims that the defendants, “each and

every one of them, exhibited deliberate indifference when they conspired to interfere with civil

rights . . . when they neglected to prevent or aid in preventing the commission of any wrongful

acts.” Id. at 45. Plaintiff seeks monetary relief.

        The day after he filed the amended complaint, plaintiff filed a motion titled “Request

Stay in Abeyance.” (ECF No. 21). In the motion, plaintiff asks this Court to stay this action for

an indefinite period of time. He acknowledges he is subject to 28 U.S.C. § 1915(g), and may

therefore proceed in forma pauperis only if his allegations establish he is under imminent danger



                                                     5
 Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 6 of 9 PageID #: 249




of serious physical injury. He avers “all of his claims do not fall under the ‘Imminent Danger’

category, however, the claims that are not of imminent danger [are] nonetheless worthy of this

Court’s jurisdiction, adjudication and vindication of the Constitutional violations infringed in

violation of the Eighth and Fourteenth Amendments.” Id. at 1-2. Plaintiff does not specify which

claim or claims establish he is under imminent danger of serious physical injury.

       Plaintiff writes: “[b]ecause of the rules prohibiting this Court from hearing such claims,

plaintiff seek[s] a stay, pending the receipt of Stimulus Relief EIP as promised and adjudicated

by the Government.” Id. at 2. Plaintiff includes no details concerning his eligibility to receive a

stimulus check, nor does he indicate when he expects to receive it. Additionally, plaintiff does

not state he will take responsibility for paying the filing fee if and when he receives a stimulus

check. Instead, he suggests this Court should independently verify the issuance of a stimulus

check to him, and then “immediately deduct $400.00 from said check as soon as it is deposited in

any account whatsoever.” Id.

                                                Discussion

       As noted above, plaintiff filed the amended complaint on behalf of himself and a fellow

inmate named Byron Webster. Webster did not sign the amended complaint, pay the filing fee, or

file a motion seeking leave to proceed in forma pauperis, nor has he otherwise appeared in this

matter. It is therefore not apparent that Webster has authorized the filing of the amended

complaint on his behalf. Additionally, in the amended complaint, plaintiff indicates an intent to

bring some claims on behalf of the inmate population as a whole.

       To the extent the amended complaint asserts claims on behalf of Webster or any

individual other than plaintiff, it is subject to dismissal. Plaintiff lacks standing to bring claims

on behalf of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (stating that to satisfy the



                                                 6
 Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 7 of 9 PageID #: 250




standing requirement, a plaintiff “must assert his own legal rights and interests, and cannot rest

his claim to relief on the legal rights or interests of third parties”). Further, while federal law

authorizes plaintiff to plead and conduct his own case personally, 28 U.S.C. § 1654, he is not a

licensed attorney and therefore may not represent other individuals in federal court. See Lewis v.

Lenc–Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986).

        The Court now addresses the claims plaintiff purports to bring on his own behalf. As

previously explained and as plaintiff acknowledges, he is subject to 28 U.S.C. § 1915(g) and

therefore may not proceed in forma pauperis in this action unless he is under imminent danger of

serious physical injury. “[A]n otherwise ineligible prisoner is only eligible to proceed in forma

pauperis if he is in imminent danger at the time of filing. Allegations that the prisoner has faced

imminent danger in the past are insufficient to trigger this exception to § 1915(g) and authorize

the prisoner to pay the filing fee on the installment plan.” Ashley v Dilworth, 147 F.3d 715, 717

(8th Cir. 1998) (emphasis in original).

        As set forth above, plaintiff claims he was confined to a wheelchair and his kidney

disease progressed because he was not provided adequate care; a defendant once refused to allow

him to go to dialysis; he suffered one heart attack due to improper diagnosis and suffered another

after undergoing a medical procedure; and he was exposed to COVID-19 when infected

offenders were brought to the infirmary. It is clear that these injuries and all of the events leading

to them occurred before plaintiff initiated this action and filed the amended complaint.

Therefore, even if plaintiff’s allegations established he faced imminent danger in the past, they

do not establish he was under imminent danger of serious physical injury at the time he filed the

amended complaint, as required to establish his eligibility to proceed in forma pauperis in this

action. See id.



                                                  7
 Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 8 of 9 PageID #: 251




       Plaintiff also claims the renal diet the prison provides does not amount to a true renal

diet, and is therefore detrimental to his health. However, in support, plaintiff offers only his own

speculation regarding the diet’s adequacy and potential impact on his health. Plaintiff also claims

a procedure was rescheduled, and he was placed on heart medication. However, he alleges no

specific facts tending to show that delaying the procedure and/or placing him on heart

medication amounts to imminent danger of serious physical injury. Finally, plaintiff alleges

nothing tending to show a pattern of misconduct likely to result in serious physical injury. The

Court concludes that plaintiff’s general assertions are “insufficient to invoke the exception to §

1915(g) absent specific fact allegations of ongoing serious physical injury, or of a pattern of

misconduct evidencing the likelihood of imminent serious physical injury.” Martin v. Shelton,

319 F.3d 1048, 1050 (8th Cir. 2003).

       Plaintiff’s remaining claims concern matters of discomfort or inconvenience and alleged

violations of the ADA and HIPPA, not imminent danger of serious physical injury. Accordingly,

having thoroughly reviewed and liberally construed the amended complaint, the Court concludes

that it fails to satisfy the imminent-danger-of-serious-physical-injury exception to 28 U.S.C. §

1915(g). Consequently, the Court will deny plaintiff’s motion for leave to proceed in forma

pauperis, and will dismiss this action without prejudice to the filing of a fully-paid complaint.

        The Court will also deny plaintiff’s motion seeking an indefinite stay of this action. In

support of the relief he seeks, plaintiff suggests he may receive a stimulus check from the

government. However, he offers nothing tending to establish he is actually entitled to receive

such a check, nor does he indicate when he expects to receive it. Additionally, plaintiff does not

aver he will take responsibility for paying the filing fee if and when he receives a check. Instead,

he expects this Court to independently verify whether a check is issued to him, identify the bank



                                                 8
 Case: 2:20-cv-00062-SRC Doc. #: 22 Filed: 04/07/21 Page: 9 of 9 PageID #: 252




account into which it is deposited, and then debit that account to satisfy the filing fee. This Court

cannot perform those functions. In sum, plaintiff provides no reason to conclude that he will pay

the filing fee within a reasonably specific time, and this Court will not grant an indefinite stay of

this action. However, the denial of the motion and the dismissal of this action will not bar

plaintiff from filing a fully-paid complaint to attempt to bring claims premised upon the events

described in the amended complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 16) is DENIED pursuant to 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that plaintiff’s “Request Stay in Abeyance” (ECF No. 21)

is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

       Dated this 7th day of April, 2021.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                 9
